Citation Nr: 0410460	
Decision Date: 04/22/04    Archive Date: 04/30/04	

DOCKET NO.  97-29 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service for residuals of a head injury other than 
hyperreflexia (to include schizophrenia, headaches, and cognitive 
impairment).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1965 to May 1967.  

This case has previously been before the Board of Veterans' 
Appeals (Board), most recently in June 2003.  

The Board notes that by rating decision dated in April 1999, 
service connection for post-traumatic stress disorder (PTSD) was 
granted.  A 30 percent disability rating was assigned.  

By rating decision dated in July 2003, service connection for 
hyperreflexia as a residual of an inservice head injury was 
granted.  A noncompensable disability rating was assigned, 
effective February 20, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  

2.  Cognitive impairment, headaches, and schizophrenia were not 
present in service and were not shown to be present for years 
following service discharge.  

3.  It is not shown that any cognitive impairment, headaches, 
and/or schizophrenia the veteran currently has are related to the 
veteran's inservice head injury. 

4.  There is no medical evidence reflecting that the veteran's 
headaches were aggravated as a result of his inservice head 
injury.  


CONCLUSION OF LAW

Residuals of a head injury other than hyperreflexia, including 
schizophrenia, headaches, and cognitive impairment, were not 
incurred in or aggravated by active service and schizophrenia may 
not be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's 
duty to assist and enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim.  
38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  See 
also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
(Regulations implementing the VCAA).

VA must notify the veteran of the information necessary to 
substantiate his claim and inform him whether he or VA bears the 
burden of producing that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 1997 rating decision, the 1997 statement of the case, and 
supplemental statements of the case dated through November 2003, 
the veteran and his representative were apprised of the applicable 
law and regulations and given notice as to the evidence needed to 
substantiate his claim.  In addition, by letter dated in March 
2001, the RO explained the provisions of the VCAA, gave additional 
notice of the evidence needed to substantiate the claim on appeal, 
and asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims folder 
reveals that the case has already been remanded twice by the Board 
and medical records, to include VA outpatient records, and 
relevant VA examinations have been associated with the claims 
folder.  The veteran has not identified any additional evidence to 
be obtained.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist and under the circumstances of this case, 
another remand would serve no useful purpose.  The Board is aware 
of the United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) which 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial RO 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is satisfied and 
that a claimant be given the opportunity to submit information and 
evidence in support of a claim.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  After the 
notice was provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran.  He has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1)  Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General Counsel as 
to the Court's statement in Pelegrini, that 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) require VA to include a request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim as part of the notice provided to a claimant 
under those provisions.  The General Counsel's opinion held that 
the Court's statement is obiter dictum and is not binding on VA.  
Further, the opinion held that § 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOPGPREC 1-2004.  The Board 
is bound by the holding of the General Counsel's opinion.  

Under the circumstances set forth above, and aware of the several 
times the claim has been reviewed by the RO and the Board, the 
Board finds that the veteran has had ample notice of the types of 
evidence that would support his claim and that he has had ample 
opportunity to present evidence and argument in support of his 
appeal.  He has not identified any evidence not already of record.  
The Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Also, see Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  

In general, service connection will be granted if the disability 
resulting from injury or disease was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Also, it must be shown that any current disability is related to 
service or to an incident of service origin.  The United States 
Court of Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service-
connected disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  See also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000).  

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  Aggravation may not be considered where the 
disability underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected disorder 
and where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Principi, 
237 F.3d. 1368 (Fed. Cir. 2001).  

A review of the evidence of record discloses that the veteran 
sustained a head injury when he fell from a train during active 
service.  He was hospitalized for treatment and evaluation.  

An April 1997 report of VA neurological examination reflected that 
the veteran did not suffer from any sequelae attributable to the 
inservice concussion.  The examiner attributed the veteran's 
memory impairment to schizophrenia, depression, and a history of 
thought disorder.  The examiner observed that a CT scan done in 
1993 had been normal.  

The veteran was accorded psychological testing in May 1997.  
Impaired cognitive abilities were found to be consistent with 
those deficits commonly found among schizophrenics.  The examiner 
indicated it was "not clear" whether symptoms of the veteran's 
psychosis (delusions and hallucinations) are related to the fall 
the veteran sustained in service.  The examiner indicated it was 
"not clear" whether the symptoms of psychosis the veteran had 
presented through the years had been related to the fall.  He 
noted the veteran also exhibited some cognitive deficits that "may 
account" for his traumatic brain injury.  

Psychological testing accorded the veteran in April 1997 and May 
1997 noted that a recent CT scan had revealed no significant 
abnormalities.  The veteran exhibited mild impairments in 
perception and severe impairments in cognitive flexibility and 
memory.  The cognitive abilities generally were in the borderline 
range with poor judgment, verbal obstruction, and so forth.  It 
was stated these deficits "are consistent with those commonly 
found among schizophrenics."  It was noted that although the 
veteran had sustained a significant head injury, he had been able 
to function and work consistently for over 10 years following the 
injury.  The veteran reported having developed psychiatric 
problems much later around the age of 37.  Based on his medical 
history, it appeared to the examiners that the current level of 
functioning "may" be due predominantly to his psychiatric illness.  
It was added the history suggested that the veteran was no better 
than low average premorbidly, and "it is likely" that the 
traumatic brain injury and alcohol abuse had also contributed to 
his functional decline.

Subsequent medical evidence includes the report of a June 1998 
psychiatric examination.  The examiner indicated that a 
psychiatric disorder due to an old head injury was to be ruled 
out.  

Additional medical evidence includes a report of a VA spinal cord 
examination in February 2001.  The examiner referred to evidence 
of record including a 1997 report indicating normal neurological 
examination.  Following examination the examiner stated the 
history revealed that following the incident in service when the 
veteran fell and struck his head, he seemed to have had no 
significant neurological deficits for a number of years after the 
injury.  The veteran's principal problem for the past 20 years 
seemed to have been paranoid schizophrenia for which he was 
currently receiving treatment.  The treatment for the 
schizophrenia had reportedly caused him to have neuroleptic-
induced Parkinsonism manifested predominantly as a resting tremor.  
The veteran had not suffered from seizures, and his complaints of 
mild memory loss were possibly related to his longstanding 
schizophrenia, as well as possible side effects from the 
neuroleptic treatment he was undergoing.  Reference was also made 
to moderate hyperreflexia on the right side that the examiner 
stated could be due to a lacunar stroke.  It was the examiner's 
opinion that the veteran's paranoid schizophrenia "is more likely 
a primary psychiatric disorder rather than a complication of head 
injury."

Additional medical evidence includes the report of a neurological 
examination accorded the veteran in March 2003.  The examiner was 
asked to comment as to whether any disorder identified was 
attributable to the fall the veteran sustained in service.  Review 
of the record indicated that with regard to headaches, the veteran 
acknowledged having had headaches before the head injury.  
Notation was made that on a form dated April 22, 1965, the veteran 
checked "yes" for the item "frequent or severe headache," and the 
examiner noted this preceded the head injury in March 1966.  A 
detailed history of the veteran's medical picture in the years 
following service was obtained.  The examiner indicated that with 
regard to neurological disorders, the veteran showed signs of 
cognitive impairment which could be related to head trauma, but he 
also noted the veteran had many other factors which could have 
contributed to the disorders, including vascular disease.  It was 
noted the veteran had had a heart attack and had some risk factors 
of both cardiovascular and cerebral vascular disease, including 
high blood pressure and smoking.  The examiner noted that 
sometimes people with chronic schizophrenia could develop some 
cognitive difficulties.  Accordingly, the examiner thought it was 
"very difficult" to say that the cognitive impairment was related 
to the head trauma in service, especially since the veteran had 
been able to function adequately under very stressful 
circumstances in combat situations in the military for a year or 
so following the head injury and had been able to go back to work 
a couple of years after service discharge.  Aside from the mild 
cognitive impairment, reference was made to a tremor that was 
described as most likely being a familial tremor as it appeared to 
be consistent with essential tremor.  Notation was made that the 
veteran indicated his mother had a similar tremor.

With regard to headaches, the examiner noted the veteran had a 
form of migraine prior to the head trauma and therefore the 
examiner believed headaches were not related to the head injury.  

A CT scan of the brain in February 2001 was unremarkable, although 
the examiner noted this would not be the most sensitive test to 
pick up subtle abnormalities that might be found.

With regard to whether the veteran manifested any cognitive 
impairment, headaches, and/or tremor during the one-year period 
immediately after separation from service, it "is really 
impossible" for him to answer that question, the examiner stated.  
He noted, however, that the headaches and tremor were "most 
likely" related to the head trauma.  With regard to the cognitive 
deficit, the examiner noted the fact the veteran had been able to 
return to work after the injury and was also apparently able to 
continue employment for another 17 years or so after that before 
his symptoms became disabling and became associated with a 
psychosis.  It seemed to the examiner to be unlikely that the 
veteran had cognitive impairment at that time that was really 
disabling for him.

In May 2003 a VA psychiatrist reviewed the claims file and 
consulted with the examining neurologist whose March 2003 
examination report is cited above.  It was the examiner's report 
that the veteran's paranoid schizophrenia was not related to the 
inservice brain injury.  She noted this was consistent with a 
December 2000 report that found that the primary psychiatric 
disorder of paranoid schizophrenia was not related to the brain 
injury.  Notation was made of the February 2001 report indicating 
no significant neurological deficits since the fall.  The 
physician stated the principal psychiatric problem was paranoid 
schizophrenia.  Reference was made to the March 2003 neurologic 
examination referred to above suggesting that cognitive deficits 
that were found on neurological examination were most likely 
related to schizophrenia.  The examiner concurred with that 
assessment.  The examiner stated the veteran's symptoms of 
schizophrenia appeared to be consistent with the normal course of 
schizophrenia, "meaning the age of onset, as well as the course of 
his symptom presentation."  The physician stated there was no 
evidence in the claims file or in consultation with the 
neurologist that the veteran's schizophrenia "was caused by the 
head trauma."  

In May 2003, the VA neurologist who examined the veteran in March 
2003 reviewed the claims file and indicated she thought it was 
"probably less than 50 percent likely" that the veteran's mild 
cognitive impairment was related to the head trauma he sustained 
in service in March 1966.  She referred to a review of the claims 
file reflecting the veteran had been able after the head trauma to 
return to military duty and carry out his duties as showing no 
significant cognitive impairment during the immediate period 
following the head injury.  She believed it was unlikely that the 
injury, which was a fixed event and not a progressive disease, 
would have produced milder impairment during the first year or two 
after the injury than was currently seen.  She added that on the 
contrary, she would expect the trauma would produce more severe 
deficits in the immediate period following the incident.  She 
stated that if anything, this would improve over time, rather than 
get worse.  Accordingly, she believed the veteran did not have 
cognitive impairment as a result of the head trauma.  She noted 
that the veteran had suffered from a number of conditions since 
service, including cardiovascular disease and a number of medical 
conditions that could impact on his cerebral vascular functioning.  
She indicated he had paranoid schizophrenia and had been on 
medication for this and she related that all these things could 
have contributed to the veteran's developing some mild cognitive 
impairment, which included short-term memory loss.  She further 
noted that a CT scan of the brain did not show any specific 
abnormality.  She added that while there could be some residual 
impairment from the head trauma that might be too subtle to show 
up on a scan of the brain and which could nonetheless contribute 
to some cognitive impairment, she believed that there were other 
factors that had taken place and affected the veteran during the 
past 40 years so that it was "probably more likely that those 
factors are the causes of his mild cognitive impairment at this 
time than that it results from his head trauma that he experienced 
in 1966."

With regard to the veteran's headaches, the neurologist stated 
that a review of the record indicated that they had existed prior 
to service.  She noted that at the time of discharge from service, 
the veteran did not complain about any headaches.  She believed 
that if his headaches had gotten worse during service, he would 
have marked that as a significant problem at that time.  She 
indicated that although the veteran might have continued to have 
headaches, they "most likely did not worsen following his head 
trauma, at least in the initial year or so following his head 
injury while he was in military service."

She also noted that some individuals who had headaches when young 
would continue to get headaches later on.  She noted the veteran 
had a diagnosis of PTSD as well as paranoid schizophrenia.  She 
indicated that a review of the record showed that PTSD, according 
to the report of the compensation rating examination was felt to 
be related not only to events occurring during service, but also 
to a prior trauma the veteran experienced when he was a youngster 
before service.  She stated it was "possible" that the headaches 
might have been increased because of the veteran's psychological 
difficulties.  She added, however, that this was beyond what she 
had been asked to evaluate as a neurologist with regard to the 
specific incident involving the head trauma in 1966.  She 
concluded by indicating that "because of the time course I think 
it is not likely that the patient's [veteran] chronic headaches 
that were described by him in March 2003 were directly related to 
or exacerbated by his head trauma in March 1966."  

Based on a longitudinal review of the evidence, the Board finds no 
competent medical evidence or opinion attributing to the inservice 
head trauma, the veteran's schizophrenia, headaches, and/or 
cognitive impairment.  Indeed, the medical evidence that is of 
record is firmly against any assertion that the veteran has 
schizophrenia, headaches, and/or cognitive impairment attributable 
to the head injury he sustained in service.  The neurologist who 
examined the veteran in March 2003 reviewed the entire claims file 
in May 2003.  She referred specifically to evidence of record and 
expressed her professional opinion that it was not likely that any 
current schizophrenia, headaches, and/or cognitive impairment were 
directly related to or exacerbated by the veteran's head trauma in 
1966 in service.  

The veteran as a layperson is not himself competent to relate any 
current problems to his active military service.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995) (a lay person is generally not 
capable of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms of the condition 
causing the symptoms).  See also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence "means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions" and "may also 
mean statements conveying some medical principles found in medical 
treatises.  It would also include statements contained in 
authoritative writings such as medical and scientific articles in 
research reports or analyses.")

The Board notes there is no opinion of record to the contrary.

After a thorough review of the record, the Board concludes that 
the weight of the evidence is against the claim of entitlement to 
service connection for residuals of a head injury other than 
hyperreflexia, to include schizophrenia, headaches, and cognitive 
impairment.  It follows that the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).


ORDER

Service connection for residuals of a head injury other than 
hyperreflexia, to include schizophrenia, headaches, and cognitive 
impairment, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



